DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “lee” in line 2 should be “less.”  Appropriate correction is required and is respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the adhesive layer comprises a cured product of adhesive composition comprising acrylic copolymer and olefin resin.”. It is noted that claim 7 depends from claim 1; claim 8 depends from claim 7; and claim 9 depends from claim 8. Claim 9 is indefinite because it is unclear if “olefin resin” is referring to the olefin resin recited in claim 1, on which claim 7 depends, or the “olefin resin” which is reacted with an acrylic copolymer to produce the adhesive composition of the adhesive layer is a separate and different olefin resin than the olefin resin recited in claim 1. Therefore, claim 9 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalan et al. (US 2018/0163024), which claims priority to Provisional US Application 62/497,954, filed on 12/10/2016, as evidenced by Heck (EP 2,190,918).
Gopalan et al. teach an article comprising a composition (abstract). In Example 11, Engage 8150, a polyolefin-based elastomer is combined with 2wt% of a microencapsulated blowing agent to produce a foam composition. As evidenced by Table 1 of Heck et al. (see page 4, lines 50-51), Engage 8150 (used in Example 11 of Gopalan with 2wt% microencapsulated blowing agent, which is hollow microspheres, to produce a foam composition) is a polyolefin-based elastomer having a density of 0.868 g/cm3, a Tg of -52ºC, and a Tm (melting temperature) of 54.99ºC. The microencapsulated blowing agent of Gopalan et al. is comprised of hollow microspheres. See ¶75.The polyolefins used in the compositions of Gopalan, including foam compositions comprising microencapsulated foaming agents, may be silane-grafted using, preferably, vinyltrimethoxysilane and vinyltriethyoxysilane (see ¶70 of US 2018/0163024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (EP 3156466) and further in view of Gopalan et al. (US 2018/0163024), which claims priority to Provisional US Application 62/497,954, filed on 12/10/2016, as evidenced by Heck (EP 2,190,918).
Eckhardt et al. teach a multilayer pressure sensitive adhesive foam tape comprising a polymeric foam layer comprising two major surfaces and a first pressure sensitive adhesive adjacent to one major surface of the polymeric foam layer. Eckhardt et al. teaches that the foam layer comprises hollow expandable microspheres (¶129 and ¶219). The first pressure sensitive adhesive layer comprises 60 parts by weight of a first acrylic copolymer, up to 40 parts by weight of a second acrylic copolymer, and up to 20 parts by weight of a tackifier. See page 3, lines 1-34. The first pressure sensitive adhesive layer, comprised of a composition (1) (¶11) may further comprise a polyolefinic copolymer in an amount of from 0.1 to 15 parts by weight based on 100 parts by weight of the acrylic copolymer. See ¶105. The amount of polyolefinic copolymer and the amount of tackifier of the first pressure sensitive adhesive of Eckhardt et al. overlap the amounts recited in instant claims 10 and 12. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Eckhardt et al. to use amounts of polyolefinic polymer and tackifier which meets the instant claim limitations of instant claims 10 and 12 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. The first pressure sensitive adhesive in the multilayer adhesive foam tape, which comprises the polyolefinic polymer, is cured after being superimposed with the foam layer. See ¶166.
The foam layer has a thickness of, for example, 800 to 1500 microns, which is a range of 0.8 to 1.5 mm. See ¶115.
Eckhardt et al. teaches that the knife height setting of the adhesive layers is 130 to 140 microns, and the knife height setting for the foam layer is 1240 to 1250 microns. This would provide a ratio of a thickness of an adhesive layer to a thickness of a foam layer of about 1:8.9 to about 1:9.6. This falls within the range of instant claim 13. See ¶211. 
While Eckhardt et al. teaches that the polymer foam layer of the multilayer adhesive foam tape comprises hollow microspheres, Eckhardt et al. do not expressly recite that the foam layer comprises a cured product of an olefin resin having the density, glass transition temperature, and melting point recited in instant claim 1 together with hollow microspheres. 
However, Gopalan et al. teach an article comprising a composition (abstract). In Example 11, Engage 8150, a polyolefin-based elastomer is combined with 2wt% of a microencapsulated blowing agent to produce a foam composition. As evidenced by Table 1 of Heck et al. (see page 4, lines 50-51), Engage 8150 (used in Example 11 of Gopalan with 2wt% microencapsulated blowing agent, which is hollow microspheres, to produce a foam composition) is a polyolefin-based elastomer having a density of 0.868 g/cm3, a Tg of -52ºC, and a Tm (melting temperature) of 54.99ºC. The microencapsulated blowing agent of Gopalan et al. is comprised of hollow microspheres. See ¶75.The polyolefins used in the compostions of Gopalan, including foam compositions comprising microencapsulated foaming agents, may be silane-grafted using, preferably, vinyltrimethoxysilane and vinyltriethyoxysilane (see ¶70 of US 2018/0163024).
Both Eckhardt et al. and Gopalan et al. relate to the field of articles include foamed polymeric materials used for sealing applications. See ¶2 of Gopalan and ¶2 of Eckhardt et al. Both Eckhardt et al. and Gopalan et al. further relate to weathering products (¶97 of Eckhardt et al. and ¶2 of Gopalan). It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use the foam compositions disclosed in Gopalan et al. for the foam layer of the multilayer adhesive foam tape of Eckhardt et al. in order to provide a foam which is simpler, lighter in weight, lower in cost, and which has superior long-term load loss, while being more environmentally friendly. See ¶5 of Gopalan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766